Holmes, J., concurring.
I concur in the opinion in this case which remands this matter to the Industrial Commission for a hearing on the degree of control this employer had over the scaffolding from which the employee fell and was injured.
It is my position, however, that a general contractor may not be held responsible generally for the failure of his subcontractor to follow the specific safety requirements as provided for by the Industrial Commission. It would be unfair to punish the general contractor merely on the basis that he had the arguable authority to alter or correct any deficiencies regarding specific safety requirements on the entire construction site.
Here the facts presented tend to show that this general contractor employer entered into a subcontract with the subcontractor brick masonry company, which contract apparently called for this general contractor’s employees to go onto the subject scaffolding in order to set additional angle irons upon which yet higher scaffolding could be placed. Apparently, due to the union regulations of the bricklayer trade, the subcontractor was not permitted to use its employees in such work. Under such facts and conditions, if such indeed are found to be so, it could be further reasonably found that the appellant general contractor’s employee had gone onto the platform in behalf of the general contractor in carrying out the overall contract. Therefore, it could further reasonably be found that the general contractor did have that degree of control over the scaffold to effect the end purposes of his general contract. On the facts of this case, I concur.